Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 14, 2022 has been entered.  Applicant’s amendments to the claims have overcome each and every rejection and objection to the claims and drawings previously set forth in the Non-Final Office Action mailed on November 23, 2021. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mr. Joshua H. Sgueo on March 3, 2022.  Amended claims are attached to this notice. 
The application has been amended as follows: 
Claim 1, lines 17 and 19, page 1 (based on applicant’s email on March 3, 2022); replaced “station box” with “station body”.
Claim 7, lines 2-3, page 3 (based on applicant’s email on March 3, 2022); replaced “so that at least a part of the station body is” with “with an exhaust cover”.
Claim 16, lines 8 and 10, page 5 (based on applicant’s email on March 3, 2022); replaced “station box” with “station body”.
Claim 20, lines 2-3, page 7 (based on applicant’s email on March 3, 2022); replaced “so that at least a part of the station body is” with “with an exhaust cover”. 
Claim 20, line 2, page 7 (based on applicant’s email on March 3, 2022); added “of the station body” after “discharge portion”. 

Therefore, claim 1 would read as the following:
Claim 1. A cleaning system comprising:
a vacuum cleaner comprising: 
a suction head configured to receive foreign substances via a suction force, 
a dust collecting chamber configured to receive the foreign substances collected through centrifugal separation, and 
an extension tube configured to connect the suction head to the dust collecting chamber, the extension tube having a long axis that extends in one direction; and
a dust collecting station capable of connecting with the vacuum cleaner and configured to remove the foreign substances collected in the dust collecting chamber of the vacuum cleaner,
wherein the dust collecting station comprises:
a station body having a box shape, wherein a long axis extends in a vertical direction of the box shape, the station body including: 

a rear surface forming a rear of the station body extending along the long axis of the station body,  
a pair of side surfaces disposed between the front surface and the rear surface extending in a vertical direction with respect to a long axis,
a panel forming an exterior of the front surface, the panel extending in the vertical direction and exposing a cover such that the cover is configured to be accessible from outside of the station body, and
a discharge portion disposed under the rear surface, 
a seating portion comprising an opening configured to communicate with an inside of the dust collecting chamber, wherein the dust collecting chamber is configured to be seated on the seating portion in a case that the vacuum cleaner and the dust collecting station are connected,
a fan configured to generate a suction airflow to discharge the foreign substances from the dust collecting chamber of the vacuum cleaner through the opening of the seating portion, wherein a flow path is formed between the opening of the seating portion and the fan in a case that the fan generates the suction airflow, 
a collecting portion comprising a dust bag arranged between the opening of the seating portion and the fan, and being configured to collect the foreign substances from the dust collecting chamber of the vacuum cleaner through the opening of the seating portion, 

the cover configured to selectively allow access to the internal space of the housing from outside of the collecting portion,
wherein the dust bag is configured to be detachably seated within the internal space of the housing,  
wherein the discharge portion of the station body includes a plurality of discharge ports provided to discharge air introduced into the station body by the fan, 
wherein the panel of the station body is configured to selectively allow the cover to be exposed toward the front surface of the station body, 
wherein the cover is configured to open the housing in a direction facing the front surface of the station body such that the dust bag is withdrawn in the direction in which the front surface of the station body faces, and
wherein the discharge portion of the station body is provided such that air flowing through the flow path by the fan is discharged from the rear surface of the station body through the discharge portion.
Also, claim 7 would read as the following:
Claim 7. The cleaning system of claim 1,
wherein the discharge portion of the station body is provided with an exhaust cover configured to be opened and closed.
Also, claim 16 would read as the following:
Claim 16. A dust collecting station capable of being connected to a dust collecting chamber of a vacuum cleaner to remove foreign substances 
a station body having a box shape, wherein a long axis extends in a vertical direction of the box shape, the station body including:
a front surface forming a front of the station body extending along the long axis of the station body, 
a rear surface forming a rear of the station body extending along the long axis of the station body, 
a pair of side surfaces disposed between the front surface and the rear surface extending in a vertical direction with respect to a long axis,
a panel forming an exterior of the front surface, the panel extending in the vertical direction and exposing a cover such that the cover is configured to be accessible from outside of the station body, and
a discharge portion disposed under the rear surface, 
a seating portion comprising an opening configured to communicate with an inside of the dust collecting chamber, wherein the dust collecting chamber is configured to be seated on the seating portion in a case that the vacuum cleaner and the dust collecting station are connected,
a fan configured to generate a suction airflow to discharge the foreign substances from the dust collecting chamber of the vacuum cleaner through the opening of the seating portion, wherein a flow path is formed between the opening of the seating portion and the fan in a case that the fan generates the suction airflow,  

a housing forming an internal space, and
the cover configured to selectively allow access to the internal space of the housing from outside of the collecting portion,
wherein the dust bag is configured to be detachably seated within the internal space of the housing,
wherein the discharge portion of the station body includes a plurality of discharge ports provided to discharge air introduced into the station body by the fan,  
wherein the panel of the station body is configured to selectively allow the cover to be exposed toward the front surface of the station body, 
wherein the cover is configured to open the housing in a direction facing the front surface of the station body such that the dust bag is withdrawn in the direction in which the front surface of the station body faces, and 
wherein the discharge portion of the station body is provided such that air flowing through the flow path by the fan is discharged through the rear surface of the station body through the discharge portion.




Claim 20. The dust collecting station of claim 19, wherein the discharge portion of the station body is provided with an exhaust cover configured to be opened and closed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 10-13, and 16-20 are allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claims 1 and 10, in particular the following elements: a station body having a box shape, wherein a long axis extends in a vertical direction of the box shape; wherein the panel of the station body is configured to selectively allow the cover to be exposed toward the front surface of the station body, wherein the cover is configured to open the housing in a direction facing the front surface of the station body such that the dust bag is withdrawn in the direction in which the front surface of the station body faces.  The closest prior art, Oikawa et al. (JP 2017-189453), fails to disclose all these missing elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176. The examiner can normally be reached on Monday - Friday 8:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        03/03/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723